Citation Nr: 1421885	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  11-18 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a thoracic spine disorder, claimed and previously characterized as upper back pain, has been received.

2.  Entitlement to service connection for a thoracic spine disorder, claimed as upper back pain.

3.  Entitlement to service connection for a cervical spine disorder, claimed as a neck condition, to include as secondary to a thoracic spine disorder.

4.  Entitlement to service connection for a lumbar spine disorder, claimed as low back pain, to include as secondary to a thoracic spine disorder.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2004 to September 2006.

By way of background, in June 2006, the Veteran initially filed a claim for service connection for upper back pain.  The RO denied service connection for upper back pain in a November 2006 rating decision.  Although notified of the denial in November 2006, the Veteran did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2010 rating decision in which the RO continued the previous denial of service connection for upper back pain and denied service connection for low back pain and a neck condition.  In February 2010, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in May 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2011.

In June 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In May 2012, the Veteran submitted additional evidence, along with a waiver of his right to have this evidence initially considered by the RO.  See 38 C.F.R. § 20.1304 (2013).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) file associated with the Veteran's claims.  That file has been reviewed in connection with these claims.

The Board's decision reopening the previously denied claim for service connection for a thoracic spine disorder, claimed as and previously characterized as upper back pain, is set forth below.  The claim for service connection for a thoracic spine disorder, on the merits, as well as the claims for service connection for a cervical spine disorder and a lumbar spine disorder are addressed in the remand following the order; those matters are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  In a November 2006 decision, the RO denied service connection for a thoracic spine disorder, claimed as and previously characterized as upper back pain; although notified of the denial in November 2006, the Veteran did not initiate an appeal, evidence was not received during the one-year period following notification of the denial, and additional service records were not subsequently received.

3.  Additional evidence associated with the claims file since the November 2006 RO decision is not cumulative and redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim for service connection for a thoracic spine disorder, and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The November 2006 rating decision in which the RO denied service connection for a thoracic spine disorder, claimed and previously characterized as upper back pain, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  As pertinent evidence received since the November 2006 denial is new and material, the criteria for reopening the claim for service connection for a thoracic spine disorder are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the Board's favorable disposition of the request to reopen the claim for service connection for upper back pain, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In a November 2006 rating decision, the RO denied the Veteran's claim for service connection for upper back pain.  The evidence of record at that time primarily consisted of the Veteran's service treatment records and a September 2006 VA examination report which revealed that as to the Veteran's claimed upper back pain there was "no diagnosis because there is no pathology to render a diagnosis."  The RO denied the claim on the basis that there was "no permanent residual or chronic disability subject to service connection."  Although notified of the denial in November 2006, the Veteran did not initiate an appeal.  Moreover, no additional evidence was received within the one-year appeal period, and no additional service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156(b), (c).  As regards the latter point, the Board notes that in May 2012, the Veteran submitted service treatment records.  However, these records are duplicative of those of record at the time of the November 2006 rating decision.  Hence, the November 2006 denial of service connection for upper back pain is final (38 U.S.C.A. § 7105 and 38 C.F.R. §§ 3.104, 20.302, 20.1103) and is not subject to revision on the same factual basis (38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156).  Accordingly, the pertinent inquiry with respect to this matter is whether new and material evidence has been received since that decision, warranting reopening of the claim.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In November 2009, the Veteran filed a petition to reopen his claim for service connection for a "back condition".  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received in connection with a claim, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of service connection for upper back pain was the RO's November 2006 decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the claims file since November 2006 consists of VA treatment records, including a March 2006 record indicating that the Veteran was diagnosed with degenerative disc disease of the thoracic spine, and statements provided by the Veteran.  

Where VA has previously denied a claim because one element of service connection is missing, the case must be reopened when evidence potentially fulfilling the missing element is submitted.  See Molloy v. Brown, 9 Vet. App. 513 (1996).  Further, the United States Court of Appeals for Veterans Claims (Court) has recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id.  

The aforementioned new evidence added to the record pertains to the material issue of whether the Veteran has a compensable disability that may be related to service.  This evidence shows a diagnosis of degenerative disc disease of the thoracic spine, which is a compensable disability for VA purposes.  See July 2007 VA treatment records.  Furthermore, the Veteran's service treatment records show that he complained of back pain during service and consistently since service.  In accordance with the above cited legal authority, as evidence raising a reasonable possibility of substantiating the element of a current disability has now been added to the claims file, the previously denied claim for service connection must be reopened.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a thoracic spine disorder are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

ORDER

As new and material evidence to reopen the claim for service connection for a thoracic spine disorder, claimed and previously characterized as upper back pain, has been received, to this limited extent, the appeal is granted.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

As discussed above, the Board is reopening the Veteran's service connection claim for a thoracic spine disorder.  The Board finds that further medical development of the claim is warranted.  Considering the current diagnosis of degenerative disc disease, service treatment records showing an in-service back injury, and the Veteran's consistent complaints of back pain since service, the Board finds that an examination and opinion would be helpful in resolving the reopened claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.  Furthermore, inasmuch as the Veteran now is claiming service connection for disability(ies) affecting other segments of the spine, the examiner should also comment upon the etiology of any diagnosed lumbar and/or cervical spine disability(ies), to include as secondary to a thoracic spine disability.

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of his claim(s) (in particular, the reopened claim for service connection for thoracic spine disability..  See 38 C.F.R. § 3.655(a),(b) (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility. 

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record before the VA examiner is complete, the RO should obtain and associate with the claims file all outstanding pertinent records.

As for VA records, the claims file includes VA treatment records printed at the Portland VA Medical Center (VAMC) in June 2012.  These records are missing a number of pages.  On remand, the RO should obtain all relevant, outstanding VA treatment records, to include from the Portland VAMC and the Salem Outpatient Clinic (OPC).  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran following the current procedures prescribed in 38 C.F.R. § 3.159 with respect to requesting records from Federal facilities.

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal, notifying him that he has a one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records. 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims for service connection remaining on appeal.  


Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding VA records, to include from the Portland VAMC and Salem OPC, relevant to the Veteran's claims for thoracic, cervical, and lumbar spine disorders.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims for service connection that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA spine examination, by an appropriate physician, at a VA medical facility.  The contents of the entire claims file (paper and electronic) to include a complete copy of this REMAND, must be made available to individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All clinical findings should be reported in detail.  

The examiner should clearly identify all spine disabilities.  For each diagnosed disorder, the examiner should specify whether the disability affects the cervical spine, the thoracic spine, and/or the lumbar spine; and render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset during service, or is otherwise medically related to service. 

If the examiner finds that the Veteran has lumbar and/or cervical spine disability(ies), for each diagnosed disorder, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any such disability was caused or is aggravated (worsened beyond natural progression) by any currently diagnosed thoracic spine disorder. 

In rendering the requested opinion, the examiner should specifically consider and discuss the service treatment records and post-service treatment records, as well as the Veteran's contentions.

All examination findings, along with complete rationale for the conclusions reached, should be provided.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed, adjudicate the matters on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination scheduled, in adjudicating the reopened claim, apply the provisions of 38 C.F.R. § 3/655(b), as appropriate.

Otherwise, adjudicate each claim in light of all pertinent evidence (to include all that added to the record since the last adjudication) and legal authority.

8.  If any benefit sought on appeal is denied, furnish to the Veteran and his representative an appropriate SSOC that includes citation to and discussion of any additional legal authority considered, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


